 Case: 4:20-cv-00060-JAR Doc. #: 24-1 Filed: 02/05/20 Page: 1 of 1 PageID #: 93



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

KIMBERLY M. GARDNER,                          )
                                              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. 4:20-cv-00060-JAR
                                              )
CHARLES A. LANE, et al.,                      )
                                              )
                                              )
       Defendants.                            )


       19.     Defendant Charles Lane is a former Police Division Officer. Lane has brought a

civil action against Gardner intending to prevent her from protecting the interests all of the

people of St. Louis.

                                                  ***

       100.    In or about April 2019, retired St. Louis Police Department Officer Charles Lane

filed a taxpayer lawsuit against Gardner to prevent her from performing on the contracts that she

entered into to compensate the attorneys representing her with respect to Carmody's

investigation. On information and belief, Lane is a member of the SLPOA. Lane lived down the

street from Dowd when they were both younger. Lane believes he donated to Hammacher's

campaign against Gardner. Lane is presently involved in a separate lawsuit where he is working

with the City Counselor's Office. In a sworn deposition, Lane admitted that "there are no facts in

[his] Verified Motion for Temporary Restraining Order that [he] know[s] are true." Despite the

fact that Gardner followed the same protocol of the prior Circuit Attorney to hire outside

counsel, City Counselor Bush has sided with Lane against Gardner in Lane's lawsuit.

                                                                                      Exhibit A
